979 So. 2d 1286 (2008)
Sandy, Michael, Elizabeth & Daniel CARMENA
v.
EAST BATON ROUGE SHERIFF'S DEPARTMENT, Deputy Len Starnes, Deputy Green, Lieutenant Chris Browning & Anthony, Trevor, & Audrey Harrison.
No. 2008-C-0567.
Supreme Court of Louisiana.
May 2, 2008.
In re East Baton Rouge Sheriffs Department et al.; Green, Roosevelt D. Deputy; Starnes, Leonard P. Cpl.; Browning, Christopher L. Lt.;  Defendant(s); Applying for Writ of Certiorari and/or Review, Parish of E. Baton Rouge, 19th Judicial District Court Div. F, No. 538,362; to the Court of Appeal, First Circuit, No. 2007 CA 0300.
Denied.